Title: To James Madison from Charles D’Wolfe, 27 April 1801
From: D’Wolfe, Charles
To: Madison, James


Sir
Bristol state of Rhode Island April 27th 1801
Our New district being Embarrass’d by Reason of the Collector not being Commission’d moves me (with Advice) to Address you, the Comission not being forwarded, Mr: Jonathan Russell who was Nominated by Mr. John Brown and Appointed by Mr: Adams is at A Loss to know how to Conduct, the port of Bristol was made the port of Entry for the district of Bristol the first day of this month, since which time we Remain in this Embarrass’d State, shou’d it not be the Pleasure of the President to Comission Mr. Russell, I take the Liberty to Recommend Gustavus Baylies Esqr: whom I Believe will prove Every way qualify’d, and will discharge the trust Repos’d in him to the sattisfaction of the Secretary and the Goverment. I wou’d not be Understood, that it is wish’d to Supplant Mr: Russell if his Comission is Sanction’d by the President I have Nothing to say, tho’ differing in Politics with me I Esteem him As An Honest man, I have been Solicited by the Undersign’d Gentlemen to thus Address you on the Subject which hope you will not think improper and Excuse Any Errors I may have Commited, Am Sir with Respect and Esteem Your Most Obdt: Hble Servt
Charles D’Wolfe
Approv’d
Jas. D’Wolf
[and seven others]

 

   
   RC (DNA: RG 59, ML).



   
   Russell was one of President Adams’s “midnight appointments,” whose status was left in limbo because Jefferson “considered as nullities” the civil appointments made by Adams after 12 Dec. 1800 (Cunningham, Process of Government under Jefferson, p. 166). Jefferson reappointed Russell to the post. Baylies was commissioned a surgeon’s mate in the War of 1812 (Senate Exec. ProceedingsJournal of the Executive Proceedings of the Senate of the United States of America (3 vols.; Washington, 1828)., 1:401, 2:307).


